Citation Nr: 1145748	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating greater than 20 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970 and from February 1981 to April 2002.
This matter comes before the Board of Veterans' Appeals (Board) from an RO decision dated in March 2002.  The claim was previously before the Board in March 2006, and again in February 2011, when it was remanded for further evidentiary development.  Following such development, the RO granted a 20 percent disability rating in a September 2006 decision and assigned an effective date of August 15, 2006.  In February 2011, the Board amended the effective date to April 30, 2006.  The Board also remanded the matter in February 2011 for further evidentiary development pertaining to the Veteran's level of low back disability subsequent to April 2006.  Such development having been accomplished, the matter is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran experienced relief from a series of steroidal injections in the spring of 2006; since 2006, the Veteran's service-connected back disability has been managed through reduction and limitation of activity and pain medication.  

2.  The Veteran's posture and gait are normal; there is no abnormal spinal curvature or ankylosis; there is no muscle spasm; his range of thoracolumbar spine motion was measured in May 2011 as 80 degrees of flexion, 30 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 20 degrees of left lateral rotation, and 10 degrees of right lateral rotation with objective evidence of pain on active range of motion.

3.  The Veteran does not experience incapacitating episodes as defined by VA regulation. 


CONCLUSION OF LAW

A disability rating greater than 20 percent for lumbar spine degenerative disc disease is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with information as to how the VA assigns disability ratings and effective dates in a March 2006 letter.  

We note that the Veteran's representative has requested another VA examination to obtain more detailed information regarding the pain experiences during range of motion exercises.  The representative has interpreted the 2011 VA examination report as showing that the Veteran experiences pain throughout the range of back motion, and we find that this interpretation is reasonable, given the other lay and medical evidence of record showing that the Veteran experiences painful motion.  There is no indication, and the Veteran does not assert that the individual measurements of the various back motions measured during the examination are inaccurate.  Governing regulation specifically provides that the General Rating Formula for Diseases and Injuries of the Spine is applicable regardless of pain, stiffness, or aching of the spine.  Under these circumstances, the Board holds that the 2011 examination was adequate for its purpose and that another examination is not warranted to fully evaluate the Veteran's range of back motion and his pain involved with motion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA medical records and VA examination reports have been obtained and reviewed in support of the Veteran's claims.  Private medical records are also contained in the claims file.  The Veteran and his attorney have presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the governing regulation, intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc syndrome Based on Incapacitating Episodes, whoever method results in the higher evaluation.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent disability rating will be assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or in the case of a vertebral body fracture with loss of 50 percent or more of the height.  The currently-assigned 20 percent disability rating reflects symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months, a disability rating of 20 percent is awarded.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent disability rating is awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Service connection for degenerative disc disease of the lumbar spine was granted effective as of the day following the Veteran's discharge from service.  A noncompensable disability rating was assigned, however, based upon the report of a January 2002 pre-discharge examination showing that the Veteran's back was asymptomatic at that time.  As noted above, the currently-assigned disability rating of 20 percent has been in effect since April 2006; after the Board reviewed the effective dates assigned to the Veteran's staged disability rating over the years since his discharge from service.  Because the Board reviewed the effective dates pertaining to the staged ratings assigned up to 2006, and none of the newly-obtained evidence tends to indicate that any amendment or correction to the effective dates or prior ratings is necessary, the discussion herein will appropriately focus upon the disability rating from 2006 until the present.  

In the Board's February 2011 decision, we observed that a significant increase in the Veteran's low back impairment was evident in April 2006, and that continued impairment at that level was demonstrated in medical records dated in May, June, and July 2006.  However, we also noted that the most recent medical records, both private records and VA records, available in the Veteran's claims file for review at that time were dated in August 2006.  Thus, the remand requested that his private and VA medical records be updated and that he undergo a contemporaneous VA medical examination.  Review of the file at this point reveals that the requested records were obtained and that a VA orthopedic examination was performed in May 2011.  

The newly-obtained private and VA medical records reflect that after the exacerbation of back pain that he experienced in the spring of 2006, he underwent a series of epidural steroid injections in the spring and summer of 2006, with resulting relief of his pain.  A February 2007 private physician report reflects that his pain score at that time was zero and he was able to do his regular activities without significant pain.  The diagnostic impression given was of lumbosacral radiculitis with adequate relief from the series of epidural steroid injections.  

Chiropractic treatment records show that he sought chiropractic treatment in 2006, 2007, and again in 2010.  The report of the 2010 visit reflects the Veteran's complaints of  bilateral lower back pain of an achy and sharp nature, with a self-assigned pain score of 6.  The report also contains the diagnostic assessments of lumbar region subluxation with lumbar sprain strain; sacroiliac region subluxation with sacroiliac sprain strain; and thoracic spine subluxation with thoracic sprain strain.  

VA reports dated between 2006 and 2010 reflect that the Veteran carries diagnoses of intervertebral disc degeneration and osteoarthritis, for which he takes prescription-strength ibuprofen.  He also reported taking over the counter Tylenol and Aleve for joint pain.  A primary care notation dated in August 2008 reflects that he denied back pain since the injections.  His treating physician noted that his intervertebral disc degeneration was well controlled.  

During the May 2011 VA examination, the Veteran explained that he had learned to live with his back pain over the years.  He avoids bending and lifting, as well as sitting still for long periods and too much activity.  He stops to rest when his back starts to hurt, sometimes using heat or ice.  He reported that chiropractic treatment helped, and the steroid injections helped.  He described his flare-ups as occurring every one to two months, and indicated that they are severe when they occur.  He reported experiencing fatigue, decreased motion, stiffness, weakness, and spine pain that sometimes radiated into his left leg, although he was not experiencing that symptom during the examination itself.  The examiner noted that he did not have bowel or bladder involvement, erectile dysfunction, numbness, leg or foot weakness, unsteadiness, or falls related to his back disability.  He also did not have incapacitating episodes.  Upon clinical examination, the Veteran's posture and gait were normal.  There was no abnormal spinal curvature or ankylosis.  There was no muscle spasm.  His range of thoracolumbar spine motion was measured as 80 degrees of flexion, 30 degrees of extension, 20 degrees of left lateral flexion, 20 degrees of right lateral flexion, 20 degrees of left lateral rotation, and 10 degrees of right lateral rotation.  There was objective evidence of pain on active range of motion, and objective evidence of pain following repetitive motion, but no additional limitations after repetitive motion.  Neurological examination was essentially normal, with entirely normal sensory testing, although he had some hypoactive reflexes.  Muscle tone was normal, with no atrophy.  The examiner concluded the report with a diagnosis of degenerative joint disease and degenerative disc disease of the lumbosacral spine.  

In a May 2011 statement submitted by the Veteran's former wife, she recalled that the Veteran was greatly limited in his activities due to his back problems.  She stated he could not work around the house, and especially outdoors, that he spent a lot of time icing his back and doing exercises on the floor, and that he walked stiffly.  She noted that he had had to give up his employment as a truck driver and could not play volleyball anymore.  Lastly, she noted that he made frequent visits to the chiropractor when the pain was severe.

Initially, we note that at no point during the appeal period does the evidence show that a physician prescribed bed rest for treatment of the Veteran's low back disability.  The 2011 VA examiner specifically noted that the Veteran had had no incapacitating episodes.  Thus, a compensable disability rating under the provisions of Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted at any point during the time period at issue.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Similarly, we note that other than the hypoactive reflex findings, no neurologic deficit is shown in the medical evidence at any point in the record.  Therefore, consideration of a separate rating for neurologic impairment is not warranted either.

Applying the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine yields the conclusion the results of range of motion studies performed during the May 2011 VA examination support the award of a 20 percent disability rating and no higher.  Adding the range of motion results yields a combined range of motion of the thoracolumbar spine of 180 degrees, which falls squarely within the criteria set forth for a 20 percent disability rating.  Absent greater limitation of motion or a finding of ankylosis, the report does not support a higher disability rating.  Furthermore, the Veteran does not have muscle spasm, abnormal gait, or abnormal spinal contour.  We note, however, that he does experience daily limitation of his functional activities and that he takes medication for pain, as reflected in the medical records, his own statements, and the statement provided by his former wife.  On the whole, it would appear that he is still experiencing the benefits of the steroid injections, and that because he has learned to manage his activities, he is spared from worse symptoms and effects.  In conclusion, the Board holds that the currently-assigned 20 percent disability rating more nearly approximates the level of impairment resulting from the Veteran's service-connected back disability.  An increased rating is not warranted. 

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) . An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229   (1993).

Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's lumbar spine condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. Indeed, it does not appear from the record that he has been hospitalized at all for his lumbar spine. There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.

Further, 38 C.F.R. § 4.1  specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein. What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. Accordingly, consideration of 38 C.F.R. § 3.321(b)(1)  is not warranted in this case.

The preponderance of the evidence is against the assignment of a higher disability rating, and the appeal must be denied.


ORDER

A disability rating greater than 20 percent for lumbar spine degenerative disc disease is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


